Opinion by
Cline, J.
It appeared from an oral stipulation entered into at the trial that the merchandise consists of sheets of paper each containing eight pictures, four on each side; that each sheet had printed thereon the words “printed in Germany” when imported and that the collector required these words be placed under each picture; that at the time of importation the wooden cases were properly marked but that the immediate containers of the sheets were not so marked; and that the sheets in question were imported for use as illustrations in magazines printed by and for the account of the importer. Several exhibits were received in evidence. Counsel for defendant cited abstract of decision of the Commissioner of Customs in T. D. 49082 (4), amending T. D. 48744 (9), and plaintiff cited T. D. 49299 (3), but the court was of the opinion that the abstract decisions are not regulations because they do not bear the approval of the Secretary of the Treasury, citing Mitsui v. United States (T. D. 49357) and T. D. 49047 (I.) (1) (b). It was found that each sheet bore a marking sufficient to indicate the name of the country of origin. It was therefore held that the merchandise was legally marked and not subject to the additional duty. Kraft Phenix Cheese Corp. v. United States (22 C. C. P. A. 111, T. D. 47103) and United States v. Gibson-Thomsen Co., Inc. (27 id. 267, C. A. D. 98) cited.